—Per Curiam.
Motion by respondent for order terminating the one-year suspension imposed by this Court by memorandum and order entered February 28, 2000 (see, 269 AD2d 732).
Upon reading and filing the notice of motion and supporting affidavit dated March 12, 2001, submitted by respondent, and the affidavit dated March 20, 2001, submitted by petitioner advising that petitioner does not oppose respondent’s motion, it is hereby ordered that respondent’s motion is granted and the suspension period imposed by this Court’s memorandum and order dated February 28, 2000 is terminated.
Cardona, P. J., Mercure, Crew III, Peters and Rose, JJ., concur.